IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PENNLYCO, LTD.                           : No. 138 MAL 2016
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
INTERNATIONAL DEVELOPMENT                :
CORPORATION                              :
                                         :
PENNLYCO, LTD.                           :
                                         :
           v.                            :
                                         :
                                         :
SOUTHWESTERN ENERGY                      :
PRODUCTION COMPANY                       :
                                         :
                                         :
PETITION OF: PENNLYCO, LTD.              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.